Chapman, J.
The plaintiff admits that this case is not dis*409tinguishable from that, of Gregg v. Wyman, 4 Cush. 322; but, inasmuch as that case has been reviewed and denied to be law in Woodman v. Hubbard, 5 Foster, 67, he asks the court to reconsider the question there decided. It must be admitted that the case of Gregg v. Wyman carried the doctrine to its extreme limit; and in Welch v. Wesson, 6 Gray, 505, it was held that a party might recover for an injury done to his property while he and the defendant were engaged in the execution of an illegal contract, provided he could prove his case without proving the contract.
But the general doctrine that courts of law will not permit a party to prove his own illegal acts in order to establish his case, is well established. They cannot listen to such proof consistently with the respect which they owe to the law, and to themselves as its officers. Nor has a party who acts in defiance of law any just claim to its agency in obtaining redress for the damage he may have sustained in the course of his illegal transactions.
It is said that the doctrine is harsh in its application to this case. But it is no more harsh than in the common case of a conveyance of property made without consideration, and for the purpose of hindering creditors in the collection of their debts. In such cases the vendor often loses his whole estate, because the law will not aid him to recover it.
In the present case the cause of action is the violation of the defendant’s obligation as bailee of a pair of horses. His duty was to drive them moderately. He drove them immoderately, and thus injured one of them. But the proof of the bailment discloses the fact that the whole transaction was in violation of the statute for the observance of the Lord’s day. His claim being thus founded on an illegal transaction, the principle stated above applies to it as clearly as to any case that can occur.

Exceptions overruled.